UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6528


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOESTILLES DEMARCO BROOKS, a/k/a Rock,

                Defendant - Appellant.



                            No. 11-6738


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOESTILLES DEMARCO BROOKS, a/k/a Rock,

                Defendant - Appellant.



Appeals from the United States District Court for the Southern
District of West Virginia, at Huntington.   Robert C. Chambers,
District Judge. (3:02-cr-00092-1; 3:05-cv-00163)


Submitted:   October 27, 2011             Decided:   November 3, 2011


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Joestilles DeMarco Brooks, Appellant Pro Se. Miller A. Bushong,
III, OFFICE OF THE UNITED STATES ATTORNEY, Beckley, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In    these      consolidated       appeals,       Joestilles       DeMarco

Brooks seeks to appeal the district court’s order dismissing

Brooks’ petition under 28 U.S.C.A. § 2255 (West Supp. 2011) and

denying his motion under Fed. R. Civ. P. 60(b).

            These orders are not appealable absent a certificate

of   appealability       issued    by   the    district       court    or   a   circuit

judge.     28    U.S.C.      § 2253(c)(1)(B)       (2006).          A certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies        this      standard       by     demonstrating       that

reasonable       jurists     would      find    that    the      district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief       on   procedural        grounds,       the     prisoner       must

demonstrate      both    that     the   dispositive         procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Brooks has not made the requisite showing as to either

order.     Accordingly, we deny certificates of appealability and

dismiss these appeals.            We dispense with oral argument because

                                          3
the facts and legal contentions are adequately presented in the

materials   before   this   Court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    4